Conviction is under Article 326 P. C. which makes it a penitentiary offense for one to convey into a jail any instrument useful to aid a prisoner in escaping, with intent to facilitate the escape of a prisoner in such jail on an accusation of felony. The punishment assessed was two years in the penitentiary.
Appellant presented a motion to quash the indictment, averring many grounds of criticism. With the motion before us we have examined the indictment and fail to discover any defect therein. It appears to follow approved precedents. Clayton v. State, 4 Tex. Cr. App. 515; Jenkins v. State, 49 Tex. Crim. 470,93 S.W. 554.
The evidence is uncontroverted that appellant took into the jail some saws which he delivered to Joe Green who was detained in jail on several charges of forgery.
We have examined all of the bills of exception; none of them is thought to be meritorious, nor to present any question of serious enough moment to demand discussion.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.